Reese, J.
delivered the opinion of the court.
This is an action of covenant upon a Constable’s bond. The defendant craved Oyer of the bond and condition and set them out; from which it appears, that the suit was brought upon a copy of the official bond, although the declaration and profert describe it as the original bond. For this reason the defendant demurred, and the court sustained the demurrer.
This was proper. A bill of exceptions shows, that during the argument of the demurrer, the original bond was brought into court. That circumstance would make no difference.
There was no motion made by the plaintiff to amend the pleadings.
The judgment of the Circuit Court must be affirmed.